EXHIBIT 10.38

 



[image_003.jpg]

 

BINDING MEMORANDUM OF UNDERSTANDING

 

This Binding Memorandum of Understanding (“MOU”) is effective as of 28 July 2016
(“Effective Date”) and entered into by and between PharmaCyte Biotech,
Inc.(“PharmaCyte”), a Nevada corporation with its principal place of business at
12510 Prosperity Drive, Suite 310, Silver Spring, Maryland 20904 USA, and
Austrianova Singapore Pte Ltd (“Austrianova”), a Singapore corporation, with its
principal place of business at 3 Biopolis Way #05-19, Synapase, Singapore,
138668. PharmaCyte and Austrianova are referred to in this MOU each as a “Party”
and collectively as the “Parties.”

 

RECITALS

 

A.          The Parties desire to enter into a relationship pursuant to which
they will, together with one or more third parties, develop, assess in clinical
trials and manufacture and market various products for the treatment of cancer
(“Products”) in the Field (defined below) that utilize the cytochrome P450-based
Technology (defined below). Except as otherwise provided in this MOU, defined
terms in the Third Addendum (defined below) and the Clarification Agreement
(defined below) shall have the same meaning in this MOU;

 

B.           The Parties desire to have the relationship described in this MOU
apply only in the “Territories” (defined below);

 

C.           Austrianova has offered to actively work to seek an investment
partner or partners (“Investment Partner”) who will finance clinical trials and
further develop Products in the Field, including the cost of Product
manufacturing and marketing approval from the country or countries in which each
Product is approved in exchange for an agreed upon percentage of Product Revenue
(defined below). For their contribution to the relationship, the Parties desire
each Party to receive an equal share of any Product Revenue; and

 

D.           It is the intent of the Parties that a separate binding written
agreement (“Agreement”) will be negotiated in good faith with regard to each
Party’s obligations and responsibilities to implement the intent of this MOU.

 

E.            The Parties are signatories to a Manufacturing Framework Agreement
entered into as of the 20th day of March 2014, pursuant to which the production
of Phase 2 clinical trial material utilizing the P450 Technology will be
supplied by Austrianova to PharmaCyte for a Phase 2 clinical trial to be
conducted by PharmaCyte and which will take place in the United States with
study sites in Europe. The Parties recognize the need to negotiate a new
Manufacturing Framework Agreement pursuant to which the production of Phase 3
clinical trial material utilizing the P450 Technology will be supplied by
Austrianova to PharmaCyte for PharmaCyte to conduct a Phase 3 clinical trial in
the United States with study sites in Europe.

 



 1 

 

 

AGREEMENT

 

1.          Defined Terms. The Agreement shall include, among others, the
following defined terms:

 

(a)          “Affiliate” shall mean, with respect to the Parties, any
corporation or other business entity controlling, controlled by or under common
control with that party. The term “controlling,” with correlative meanings for
the terms “controlled by” and “under common control with” as used in this
definition means either: (i) possession of the direct or the indirect ownership
of more than fifty percent (50%) of the voting or income interest of the
applicable corporation or other business entity; or (ii) the ability, by
contract or otherwise, to control the management of the applicable corporation
or other business entity.

 

(b)          “Active Pharmaceutical Ingredient” shall mean the genetically
modified HEK293 cells overexpressing the cytochrome P450 2B1 gene that have been
produced according to cGMP standards.

 

(c)          “Associated Technology” shall mean technologies owned by SG Austria
or an Affiliate of Austrianova and marketed by Austrianova under the
Cell-in-a-Box® registered trademark which enables encapsulation of live
eukaryotic cells placed in a polymer where one constituent of the encapsulation
material is cellulose sulphate or a derivative thereof and shall include any
derivative or further development of these technologies.

 

(d)          “Cell-in-a-Box® Trademark and its Associated Technology” refers to
United States registered trademark No. 85307295 that is owned by SG Austria and
the Associated Technology.

 

(e)          “Confidential Information” shall mean any and all technical or
commercial information that is provided by one Party or its Affiliate to the
other Party or its Affiliate after the Effective Date that is of a confidential
nature or is received in circumstances in which the receiving Party knows or
should know that the information is confidential, including, without limitation,
data, know-how, formulae, processes, designs, photographs, drawings,
specifications, software programs and samples of any other material bearing or
incorporating information relating to the business of either Party, whether or
not such information is marked as “Confidential.”

 

(f)           “Field” shall mean the use of the P450 Technology specifically
designed for the treatment of cancer.

 



 2 

 

 

(g)          “P450 Technology” shall mean the Active Pharmaceutical Ingredient
encapsulated using the Cell-in-a-Box® Trademark and its Associated Technology.

 

(h)          “Product Revenue” shall mean any net revenue generated from the
sale of any Products in the Field and within the Territories (defined below). In
calculating “Product Revenue,” any royalty or other fees PharmaCyte is currently
contractually obligated to pay Bavarian Nordic A/S and GSF – Forschungszentrum
für Umwelt u. Gesundheit GmbH (“Bavarian Nordic/GSF”) under PharmaCyte’s License
Agreement with Bavarian Nordic/GSF, as amended, will be taken into account in
calculating Product Revenue.

 

(i)           “Territories” shall mean countries in which there is no patent
protection arising from granted or pending patents, or extensions thereof, based
on the family of patents originating from the applications WO 1997001357 A1 and
WO 1997035994 A3 filed by Bavarian Nordic/GSF.

 

2.          Grant of License by PharmaCyte; Active Pharmaceutical Ingredient.
PharmaCyte will grant an exclusive royalty-free sub-license to the parties to
the Third Party Agreement (defined below) under the license PharmaCyte obtained
from Bavarian Nordic/GSF or otherwise to use and commercialize the Active
Pharmaceutical Ingredient to carry out the provisions of the Third Party
Agreement. PharmaCyte will also provide the Active Pharmaceutical Ingredient
free of charge in the form of vials of a Working Cell Bank to the extent
necessary to produce a Product in the Field. The grant of this royalty-free
sub-license and the free use of the Active Pharmaceutical Ingredient by
PharmaCyte shall in no way conflict with the licensed rights of PharmaCyte to
use the “Associated Technology” and the “Cell-in-a-Box® Trademark and its
Associated Technology” for use in the Field, as set forth the Third Addendum to
Asset Purchase Agreement between SG Austria and PharmaCyte effective as of June
25, 2013 (“Third Addendum”), as amended by the Clarification Agreement to Third
Addendum to Asset Purchase Agreement between SG Austria and PharmaCyte effective
as of June 25, 2013 (“Clarification Agreement”). Nor shall a sublicense fee or
any other fee or royalty be charged by SG Austria for the grant of such a
sub-license or the sale of any Product in the Territories under the Third
Addendum and the Clarification Agreement.

 

3.          Grant of License by Austrianova. Austrianova shall grant the parties
to the Third Party Agreement (defined below) an exclusive royalty-free license
to use the Cell-in-a-Box® Trademark and its Associated Technology for Products
in the Field sold within the Territories.

 

4.          Joint Venture/Framework/Revenue Sharing/Cooperation Agreement. The
Parties and the Investment Partner or Partners shall enter into a Joint Venture,
Framework, Revenue Sharing or Cooperation Agreement (“Third Party Agreement”) to
carry out the purposes of this MOU with respect to the sale of Products in the
Field within the Territories, with terms and conditions that are reasonable and
customary in an agreement of this kind. For their respective contributions to
the Third Party Agreement, the Parties will work with each Investment Partner
with the goal that the Parties and the Investment Partner will each receive
33.3% of any Product Revenue; provided, however, any other Product Revenue
sharing percentage agreed to by the Parties in order to consummate a transaction
with an Investment Partner will be acceptable.

 



 3 

 

 

5.          Efforts to Secure Partner. Austrianova will actively seek an
Investment Partner who will become a party to the Third Party Agreement and who
will finance clinical trials and further develop of Products in the Field for
sale within the Territories, as determined by the Parties, including the cost of
Product manufacturing and marketing approval from the country or countries in
which each Product is approved.

 

6.          Clinical Trials and Disclosure of Results of Clinical Trials. Except
as otherwise required by law, the commencement of any clinical trial or any
public disclosure thereof pursuant to the Agreement shall not take place without
the prior written consent of Austrianova and PharmaCyte. Except as otherwise
required by law, the results of any clinical trial shall not be made public or
reported to any regulatory agency without the prior written consent of
Austrianova and PharmaCyte.

 

7.          Manufacture Set-Up Fee for Phase 1 and Phase 2 Clinical Trials. The
manufacture set-up fee for Phase 1 and Phase 2 clinical trials, if any, shall be
the responsibility of Austrianova to the extent it is not paid for by the
Investment Partner.

 

8.          New Manufacturing Framework Agreement for Phase 3 Material. During
the third quarter of 2016 the Parties agree to commence negotiating in good
faith a new Manufacturing Framework Agreement pursuant to which Austrianova will
provide PharmaCyte with Phase 3 clinical material utilizing the P450 Technology
to conduct a Phase 3 clinical trial in the United States with study sites in
Europe.

 

9.          Joint Development Committee. The Parties and the Investment Partner
will establish a Joint Development Committee (“JDC”) that will oversee the
strategy for and coordinate and implement: (i) conducting any clinical trials of
the Product needed to obtain regulatory approvals of the Product in the Field in
the Territory; (ii) filing applications for and maintaining such regulatory
approvals in the Territory; and (iii) conducting any clinical trials of the
Product in the Field needed to maintain regulatory approval in the Territory as
well as any other clinical trials of the Product in the Field (including
investigator initiated trials) conducted for a purpose other than to maintain
regulatory approvals in the Territory.  Additional details about the composition
of the JDC, frequency of meetings and scope of responsibility will be described
in the Third Party Agreement.

 

10.          Conditions to the MOU. The consummation of the transactions
contemplated by this MOU shall be subject to satisfaction of various customary
conditions, including, without limitation, the following by each of the Parties:

 



 4 

 

 

(a)          approve this MOU by the Board of Directors or other authorized
management of the Parties;

 

(b)          maintain their respective business operations in the ordinary
course and prevent any material adverse change in the physical or operational
condition of their business operations subsequent to the execution of this MOU;
and

 

(c)          secure any required governmental or third-party approvals, waivers
or consents to consummate the transactions contemplated by this MOU.

 

11.          Miscellaneous.

 

(a)          Conduct and Legal Compliance. The Parties shall comply with all
United States and other country laws and regulations applicable to the
performance of their obligations under this MOU and the Agreement, including,
but not limited to, the provisions of the United States Foreign Corrupt
Practices Act. Neither Party shall pay, promise to pay or authorize the payment
of money or anything of value, directly or indirectly, to any person (whether a
governmental official or a private individual) for the purpose of illegally or
improperly inducing or attempting to induce any foreign official or political
party or official thereof to make a buying decision or illegally or improperly
assist either Party in obtaining or retaining business, or to take any other
action favorable to the Parties in connection with any proposed transaction
between the Parties or a third party.

 

(b)          Choice of Laws. This MOU shall be construed according to the laws
of England.

 

(c)          Mediation. In the event of any dispute arising between the Parties
arising out of or related to the MOU (“Dispute”), the Parties shall use their
best endeavours to settle amicably such Dispute by consultation and negotiation.
In the event the Parties are not able to resolve any Dispute, the Parties shall
first to try in good faith to settle the Dispute by mediation, the cost of which
shall be assumed equally by both Parties. Either Party may initiate the
mediation by providing a written request to the other Party.

 

(d)          Arbitration. Any Dispute which cannot be resolved by consultation,
negotiation and mediation between the Parties shall, within ninety (90) days of
commencement of the discussions under Section 10. (c), be referred to and
finally resolved by arbitration in London, England in accordance with the
Arbitration Rules of the London International Arbitration Centre for which rules
are deemed to be incorporated by reference to this Section 10 (d). The language
of the arbitration shall be English. Any award made under this Section 10. (d)
shall be final and binding upon the Parties. Judgment on such award may be
entered by any court or tribunal having jurisdiction thereof.

 

(e)          Binding Agreement; Modification. This MOU constitutes a binding
agreement between the Parties, subject to further negotiations of the final
terms and conditions that will be incorporated into the Agreement. The Parties
agree to negotiate in good faith to carry out the purpose and intent of this
MOU. No amendment or modification or waiver of any provisions of this MOU shall
be effective unless made in writing and signed by a duly authorized officer of
each Party.

 



 5 

 

 

(f)          Successors and Assigns. This MOU shall be binding upon the
successors and assigns of the Parties. Austrianova shall undertake to impose the
obligations under this MOU upon its legal successors and assigns. PharmaCyte
shall undertake to impose the obligations under this MOU upon its legal
successors or assigns. Except as otherwise expressly provided for in this MOU,
neither Party shall be entitled to assign this MOU or any rights hereunder to
any third party without the prior written consent of the other Party, except
that a Party may assign this MOU to its successor in interest pursuant to a
merger, acquisition or sale of all or substantially all of its assets.

 

(g)          Force Majeure. Both Parties shall be excused from the performance
of their obligations under this MOU to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the force majeure event to the other Party. If the force majeure in question
continues for a period in excess of three (3) months, the Parties shall enter
into bona fide discussion with a view to agreeing upon such alternative
arrangements as may be fair and reasonable. If the Parties cannot agree such
alternative arrangement, then either Party shall be entitled to terminate this
MOU by thirty (30) days’ “Notice” to the other Party prior to the effective date
of the termination.

 

(h)          Notice. No notice or other communication from one Party to the
other (“Notice”) shall have any validity unless made in writing by or on behalf
of the Party concerned. Any Notice that is to be given by either Party to the
other may be given by letter, facsimile transmission or electronic mail. Such
letters shall be delivered by hand or sent prepaid by certified mail, addressed
to the other Party at the address given above as the registered address of each
Party, with receipted recorded delivery. Notice shall be considered received
upon receipt of any such letter, facsimile transmission or electronic mail.

 

(i)          Press Releases and Media Statements. No press or media statement
may be released by either Party to this MOU with regard to the existence of this
MOU or the subject of this MOU without the express prior consent of the other
Party as to content and as to the nature and extent of the press or media
statement.

 

(j)          No Drafting Inference. This MOU has been prepared jointly and shall
not be strictly construed against either Party. Ambiguities, if any, in this MOU
shall not be construed against any Party regardless of which Party may be deemed
to have authored the ambiguous provision.

 

(k)          Invalidity of Certain Provisions. If any one or more of the
provisions of this MOU are held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provisions
shall be considered severed from this MOU and shall not serve to invalidate any
remaining provisions of the MOU. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable
provision such that the objectives contemplated by the Parties when entering
this MOU may be realized.

 



 6 

 

 

(l)          Enforcement or Waiver. Any delay in enforcing a Party’s right under
this MOU or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s right to the future enforcement of its
rights under the MOU, except only as to an express written and signed waiver as
to a particular matter for particular period of time.

 

(m)          No Authority to Bind a Party. Nothing in this MOU shall be
construed to give either Party the power or authority to act for, bind or commit
the other Party in any way. Nothing in this MOU shall be construed to create a
partnership between the Parties, principle-agent relationship or any other form
of relationship between the Parties expects as specifically set forth in the
Agreement.

 

(n)          Confidentiality of MOU. The Parties agree that, without the prior
written consent of the other Party, which may be withheld in such Party’s sole
discretion, neither Party shall disclose any provision of this MOU, or its
existence, to any third party (subject to the other terms set forth herein).

 

(o)          Fees and Costs of MOU and Agreement. Each Party shall pay its own
attorney's fees, costs and expenses incurred in connection with this MOU and the
Agreement.

 

(p)          Section Headings. Section headings are used in this MOU for
convenience only and are not to be considered in construing or interpreting this
MOU.

 

(q)          Counterpart Signatures. The Third Addendum may be executed in two
counterparts, each of which shall be an original and all of which shall
constitute together the same document.

 

IN WITNESS WHEREOF, the Parties have executed this MOU as of the Effective Date.

 

 

/s/ Dr. Brian Salmons

Dr. Brian Salmons

Chief Executive Officer

SG Austria Pte Ltd

/s/ Dr. Kenneth L. Waggoner

Dr. Kenneth L. Waggoner

Chief Executive Officer

PharmaCyte Biotech, Inc.

 



 7 

 

